Citation Nr: 1417048	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for signet ring cell adenocarcinoma of the esophagus (esophageal cancer).  

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran served on Active duty from July 1968 to April 1971. 

He died in September 2011.  The appellant is his surviving spouse and was substituted by the RO in January 2012 to complete the processing of the deceased Veteran's appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board obtained an independent advisory medical opinion to address the issue of service connection for signet ring cell adenocarcinoma of the esophagus in February 2014.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  The appellant was provided a copy of the opinion an opportunity to respond.  She submitted a response to the opinion and a signed statement waiving RO consideration of the evidence in March 2014.  

A December 2012 rating decision denied entitlement to service connection for the cause of the Veteran's death.  In July 2013 the appellant's attorney submitted an appellant's brief to the RO, expressing disagreement with the decision not to grant service connection for the cause of the Veteran's death and an intent to appeal the issue.  38 C.F.R. § 20.201.  The Board finds the statement is, in effect, a notice of disagreement, and a statement of the case does not appear in the record.  Therefore, the Board must remand that matter pending the issuance of a statement of the case to the appellant and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  



FINDING OF FACT

Signet ring cell adenocarcinoma of the esophagus was not manifested during the Veteran's active duty service or for many years thereafter, nor is signet ring cell adenocarcinoma of the esophagus otherwise causally related to such service, to include as due to Agent Orange exposure therein.


CONCLUSION OF LAW

Signet ring cell adenocarcinoma of the esophagus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the Veteran was notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in January 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the Veteran of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  As noted above, the appellant has been substituted for the Veteran and has had ample opportunity to respond and supplement the record.

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs) and postservice treatment records are associated with the claims file.  As noted, the Board sought the opinion of an independent medical expert in February 2014.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  No additional pertinent evidence has been identified by the appellant as relevant to the claim. 

Analysis

The appellant contends that the Veteran was entitled to service connection for esophageal cancer because he was exposed to herbicides in Vietnam.  

The issue before the Board is claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The record clearly demonstrates the presence of esophageal cancer.  A current disability is therefore established.  The next issue to consider is whether the Veteran incurred or aggravated his disability in service.  

The Veteran's service personnel records show that he served in Vietnam from April 1970 to April 1971, during the Vietnam era, and he is presumed to have been exposed to Agent Orange therein.  

The Veteran's STRs do not show a diagnosis of cancer.  He denied experiencing cancer in May 1968, October 1968, August 1969 reports of medical history.  The postservice medical evidence does not show a diagnosis of cancer until October 2009, about 38 years after separation from service.  Such a lengthy time interval between service and the earliest postservice clinical documentation of the disability is of itself a factor for consideration against a finding that the Veteran's esophageal cancer was related to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The appellant does not allege that the Veteran's cancer was manifested in service or within one year of service.  As the preponderance of the evidence is against a finding that cancer was manifest in service or within one year of service, service connection for such disease on the basis that it became manifest in service or that it was a chronic disease presumptively manifest in service under 38 U.S.C.A. § 1112  is not warranted. 

The appellant's theory of entitlement to the benefit sought is that the Veteran's esophageal cancer should be service connected due to exposure to herbicides in Vietnam. 

The regulations, however, do not provide presumptive service connection for esophageal cancer based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  The United States Court of Appeals for the Federal Circuit, however, has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Accordingly, presumptive service connection for esophageal cancer based on exposure to Agent Orange is not warranted.  Notwithstanding, the Board will still consider whether the Veteran was entitled to service connection for esophageal cancer on a direct basis. 

The Veteran submitted numerous articles supporting his assertion that esophageal cancer can be related to herbicide exposure.

An Internet article, "Challenge to BVA on Toxic Chemical Associations to Stomach Cancer in Our Vietnam Veterans," dated August 2006, asserts prior exposure to herbicides in Vietnam created a greater health risk, including for all cancers, than recognized by the Board.     

The Veteran also submitted a May 1990 report submitted to VA by Admiral E.R.  Zumwalt, Jr. that includes a statement that the scientific evidence he and his staff reviewed supports an opinion that it is at least as likely as not that exposure to Agent Orange causes esophageal cancers.

He also enclosed an August 2008 bill proposed in the House of Representatives that would have had added cancers of the esophagus and gastrointestinal tract to the list of diseases that are associated with herbicide exposure and service connected on a presumptive basis.

An article from the American Cancer Society's web site, Agent Orange and Cancer, revised in May 2006, indicates herbicides, including Agent Orange, have been found to be carcinogenic.  

An article received by VA in June 2011, Hereditary and Esophageal Cancer, indicates esophageal cancer is not hereditary.  Alcohol use, smoking, age, obesity and being male were listed as high risk factors for such cancer.  The author's background was not included.  Another article received, Is Cancer Hereditary?, indicates esophageal cancer can be hereditary.  

The Veteran also submitted an April 1989 opinion of the Fifth Circuit of the U.S. Court of Appeals that upheld a jury's verdict finding a chemical company liable for the death of a U.S. Forest Service employee who was exposed to herbicides. 

An Article in the American Journal of Epidemiology, Health Effects of Dioxin Exposure: A 20-year Mortality Study, accepted for publication in July 2000, examined the results of exposure to a dioxin following an industrial accident in Seveso, Italy.  An excess of digestive cancer was found in certain groups of the exposed population.  A May 2003 article in the Industrial Health journal reported similar results from the exposure, noting that an increased risk of digestive system cancer was found.  The Veteran also submitted a copy of a May 2004 Board opinion that granted service connection for adenocarcinoma of the esophagus and referenced a physician's opinion citing this study in so doing.  

A June 2005 Internet article, Agent Orange (dioxin) and Porphyria Cutanea Tarda (PCT) and Other Toxic Chemicals Associated to Porphyria Cutanea Tarda (PCT) as well as Military Service in Vietnam, indicated exposure to one chemical, nitrosamine, is associated with increased mortality from cancer of the esophagus and referenced other studies that found Agent Orange was carcinogenic.  A Wikipedia entry submitted by the Veteran indicates Agent White, which was also dispersed in Vietnam, included nitrosamines.  The Veteran also submitted a March 2003 article from the Environmental Health Perspectives journal, A Geographic Information System for Characterizing Exposure to Agent Orange and Other Herbicides in Vietnam, that indicated Agent White was an herbicide used in Vietnam.  

A March 1990 article provided by the U.S. Environmental Protection Agency (EPA), Analysis of 2, 3, 7, 8-TCDD Tumor Promotion Activity and Its Relationship to Cancer, indicated analysis of certain dioxins found them to be carcinogenic.   Another EPA article published in July 1993, Re-Evaluation of Dioxin, and a memorandum prepared by the Minnesota Department of Health, Methods for Estimating the Carcinogenic Health Risks from Dioxin-Like Compounds (printed from Cancer Action NY's web site) reported similar findings.  Another May 2003 article from the Industrial Health Journal, Dioxin: Exposure-Response Analysis and Assessment, reported a finding that exposure to dioxin caused a general increase in all types of cancer in those studied with the highest exposure.  

In a May 2010 statement, the Veteran asserted the evidence he submitted relates the cause of his esophageal cancer to his Agent Orange exposure.  He indicated he did not have any of the documented risk factors for esophageal cancer.  He said he had no family history of cancer, did not smoke, chew tobacco, abuse alcohol, have gastroesophageal reflux disease (GERD), or experience Barrett's Esophagus.  In a June 2011 statement, he asserted that he dispersed Agent Orange and Agent White as a helicopter pilot in Vietnam.  He reported being directly exposed to such herbicides when he drank contaminated water after being shot down.  The Veteran also summarized the articles he submitted and argued they support a finding that his esophageal cancer was more likely than not due to his exposure to herbicides in Vietnam.  

A clinic's treatment notes from between April 2010 and September 2010, during the Veteran's cancer treatment, list Agent Orange exposure as an "environmental exposure" under his social history.  No etiology opinion was provided in these treatment records.

In a letter received in May 2010, Dr. Tony Tsen, the Veteran's treating physician, opined that the Veteran's esophageal cancer, adenocarcinoma with signet cell feature, was "likely related to his exposure to agent orange."  The physician noted that the Veteran's form of cancer is unusual for the esophagus.  He further reasoned that the Veteran did not smoke, drink, chew tobacco, or have a family history of esophageal malignancy.  

In her January 2013 substantive appeal, the appellant asserted that the evidence of record shows the Veteran's esophageal cancer was directly caused by his exposure to Agent Orange. 

In her July 2013 appellant's brief, the appellant's attorney also asserted the Veteran's esophageal cancer was related to his exposure to herbicides, including Agent Orange and Agent White, in Vietnam.  She supported her argument with Admiral Zumwalt's report and other articles described above.  She also cited other Board decisions that granted service connection for esophageal cancer related to herbicide exposure.  The Board notes that the appellant's attorney also addressed the issue of service connection for the Veteran's death, the issued that is being addressed in the remand below. 

As noted, the Board sought an independent medical expert opinion, and Sam Lubner, M.D., an assistant professor of medicine in the division of Hematology/Oncology at a university medical school, provided one in February 2014.  He indicated he was a member of a gastrointestinal disease oriented working group at the medical school.  He acknowledged that the Veteran served in Vietnam, was exposed to herbicides, including Agent Orange and Agent White, and was diagnosed with esophageal adenocarcinoma.  He also provided an overview of esophageal cancer.  He indicated obesity, GERD, age and being a male are risk factors of esophageal cancer, but noted there are many patients diagnosed with such cancer who do not have any such risk factors.  

Dr. Lubner found that he "cannot conclude that it is at least as likely as not that the [Veteran's] cancer was caused by his exposure to Agent Orange or Agent White during his military service."  He said that even though the Veteran "did not harbor specific risk factors (GERD, Barrett esophagus, obesity, family history) for esophageal adenocarcinoma," he has seen other patients in his own practice who also suffered from esophageal adenocarcinoma without any preexisting risk factors.  Dr. Lubner said he based his conclusion on an update of the Institute of Medicine's report that was released in 2013.  The report, which was based on a review of cited papers and other data, found there is insufficient evidence to suggest a causal link between herbicide use and esophageal cancers.  He found that the level of risk for esophageal cancer from herbicide exposure described in the report was too low to establish a causal link that meets the "at least as likely" as not standard for service connection.  He cited other studies that showed an increased risk, but found other studies that found no causal link.  Reviewing these studies, he found the "current body of literature does not convincingly suggest a causal link between herbicides and esophageal cancer." 

Dr. Lubner also reviewed the studies presented by the Veteran and appellant.  He specifically addressed the study of the aftermath of the accident in Seveso, Italy, and found the data do not establish a causal link between herbicide exposure and esophageal cancer.  He said Admiral Zumwalt's report and the other studies do not cite specific evidence establishing a causal link.

In a March 2014 response, the appellant's attorney argued Dr. Lubner mischaracterized the findings of the Institute of Medicine's report, which found "the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association," insinuating Dr. Lubner characterized the report as ruling out any association.  She asserted that Dr. Lubner also failed to properly characterize his interpretation of the Seveso, Italy, studies because esophageal adenocarcinoma is extremely rare and one would not expect to see a diagnosis in such a small sample size.  She said the Dr. Lubner failed to cite any evidence that ruled out a causal link between herbicide exposure and esophageal cancer.  She argued Dr. Lubner's opinion does not rule out a link between the Veteran's esophageal cancer and herbicide exposure, and the evidence as a whole should be found to be in relative equipoise with the benefit of the doubt being given to the appellant.    

The Board finds that the evidence of record does not support a finding of service connection for esophageal cancer.  

The numerous articles submitted by the Veteran argue for a connection between herbicide exposure in Vietnam and an increased risk for cancer, including esophageal cancer, but they do not specifically address the Veteran and are therefore of diminished probative value.  The Board notes that the American Cancer Society's article provided by the Veteran indicates that herbicides have been found to be carcinogenic, but supports a finding that there is no nexus between herbicide exposure and cancer of the esophagus.  The article notes that cancers of the gastrointestinal tract, including esophageal cancer, have been extensively studied in Vietnam veterans who were exposed to herbicides.  These studies "have yielded a fairly consistent pattern of no association between these exposures and any [gastrointestinal] cancer."  Furthermore, the prior Board decision and Fifth Circuit opinion submitted by the Veteran are not binding on the Board and were based on different evidentiary records.  

Review of the record in the present case shows two conflicting medical opinions that directly address the Veteran.  The Board notes that his postservice treatment records listing Agent Orange exposure as an "environmental exposure" under his social history are in no way etiology opinions and do not link his esophageal cancer with his herbicide exposure.  It appears to the Board that the physician simply recorded the Veteran's reported history.  

Dr. Tsen's opinion did support a nexus between the Veteran's herbicide exposure and esophageal cancer, but he did not include a sufficient, reasoned discussion of medical principals addressing the etiology of the Veteran's signet ring cell adenocarcinoma of the esophagus.  Dr. Lubner's independent expert opinion, on the other hand, is based on a review of the record and medical literature and provides an explanation of rationale.  Dr. Lubner also addressed the reports and studies provided by the Veteran and appellant, discounting their probative value because of their lack of supporting evidence.  The Board also finds the appellant's argument that Dr. Lubner's opinion offers reasonable doubt as to whether there is a causal link between the Veteran's herbicide exposure and esophageal cancer without merit.  He did not indicate the Institute of Medicine's report rules out an association between herbicide exposure and esophageal cancer, as asserted, but said it reported there is insufficient evidence to suggest a causal link between them.  He then referenced specific data supplied in the report and found they did not establish a causal link that meets the "at least likely" as not threshold for service connection.  Furthermore, while the appellant challenges Dr. Lubner's interpretation of the Seveso, Italy, studies, the Board found these reports of little probative value.  Even so, the Board finds the interpretation of an independent medical expert more probative than the appellant's attorney's interpretation.  She has not been shown to be competent to offer a probative opinion regarding an interpretation of a medical study. 

As the appellant's attorney indicated, Dr. Lubner did not rule out the possibility that the Veteran's esophageal cancer was related to service, he found it was not at least likely not caused by his in-service exposure to herbicides.  He supported his conclusion with detailed a detailed discussion of the Veteran's history and relevant studies.  Thus, the Board finds the independent expert's opinion to be the most probative evidence of record regarding the relationship between the Veteran's presumed exposure to herbicides and his esophageal cancer.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, it is highly probative and outweighs the opinion provided by Dr. Tsen.  

The Board acknowledges the Veteran's and appellant's statements attributing his esophageal cancer to service, including herbicide exposure therein, but the evidence of record does not demonstrate that the Veteran or appellant had the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Therefore, the Veteran and appellant were not competent to provide an opinion on the etiology of his esophageal cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

As a preponderance of the evidence is against finding that the Veteran's esophageal cancer was etiologically related to active service, service connection is not warranted, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for signet ring cell adenocarcinoma of the esophagus is not warranted.  The appeal is denied.


REMAND

As noted earlier, the RO denied service connection for the cause of the Veteran's death in a December 2012 rating decision.  The appellant filed a notice of disagreement in July 2013.  Since there has been an initial RO adjudication of the claim and a notice of disagreement as to the denial of service connection, the appellant is entitled to a statement of the case.  The current lack of a statement of the case with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant and her attorney with a statement of the case with respect to her claim of entitlement to service connection for the cause of the Veteran's death.  The appellant should be informed that she must file a substantive appeal in order to perfect her appeal of this issue to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


